The reference in our opinion to elections held in the school districts, gives defendants in error grave concern, for that, as said, such elections were not held in conformity *Page 324 
with sections 61-64, chapter 146, '35 C.S.A. One answer is that no question within the contemplation of the sections mentioned had arisen or was being determined. Those informal elections, according to the allegations of the complaint, which, for the purposes of the demurrers must be accepted as true, were held as a result of a meeting of the school boards of the districts involved, county superintendent and state superintendent of schools, parties hereto, at which meeting it was "decided * * * that it should be left to the qualified electors of" the districts "to determine whether or not" they "should be annexed to School District No. 1 or whether school should be maintained in said" districts "for the year 1940-1941, and subsequent years." We referred to those elections and the result as of moment to the district school officials, and others properly interested, when they were considering the question of whether they should oppose the action of the county superintendent in declaring the involved districts "unorganized" and annexing them "to the adjoining school district No. 1." The elections were held in the atmosphere attending the situation, and in which school officials, high and low, all interested in serving the public acceptably, when about their duties. That such elections may have buoyed up the officials of the districts, as well as others, and moved them to active opposition to the annexation order, is not equivalent to saying that other school officials, of whatever rank, can justify their action in relation to the districts on the informality of the elections. The final answer is, that our opinion is solely based on the question formally posed therein, that is to say: "Have the districts involved failed to maintain school in the sense that forfeiture of their organization may be ordered?" Our resolution was in the negative.
We believe the contentions presented by defendants in error in their petition for rehearing to be without merit, and accordingly it is denied. *Page 325